internal_revenue_service national_office technical_advice_memorandum january tam-150991-03 cc fip b04 number release date third party contact not applicable index uil no case-mis no --------------------------------- --------------------------- --------------------------------- ------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer ---------------------------------------------------- holding ---------------------------------------------------- --------------------------------------------- ----------------------------------- -------------------------------- ---------------- -------------- ------------------- ---------------------------------------------------- ---------------------------------------------------------------- ------------------ ---------------------------------- ------- ------- ------------------------------------------------ x y year-1 year-2 l-1 ---------------------------------------------- l-2 l-3 --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ partnership-1 ----------------------------------------------------- dollar_figurex ------------------------------------------------ ------------------ issue whether taxpayer is entitled to gross up the interest_deduction with respect to certain acquisition_indebtedness flowing from partnership-1 pursuant to sec_217 of the deficit_reduction_act_of_1984 as revised by sec_1011 of the tax_reform_act_of_1986 the huddleston amendment conclusion s taxpayer is a stock_life_insurance_company taxed under sec_801 of the because taxpayer satisfies the clear language of the huddleston amendment and because the acquisition_indebtedness to which this narrow provision applies was not a sham taxpayer is entitled to gross up the interest deductions flowing from partnership-1 for the years involved facts internal_revenue_code for a number of years taxpayer had been an eligible member of a life-nonlife consolidated_group under sec_1504 a of which holding is the common parent taxpayer’s ultimate parent is x a foreign corporation----------------------- ------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------operations of y------------------------------------------------------------------------in a transaction in which y shareholders received x stock y conducted its ----------------------------------------------------- operations through multiple corporations including a number of life_insurance_company subsidiaries because x was interested in retaining only y’s life_insurance operations y’s consumer finance operations were spun off to y’s former shareholders and ownership of y’s life_insurance subsidiaries and related service companies was transferred to holding in year-2 as part of a plan to consolidate the acquired life_insurance_companies with its own insurance operations holding caused two of y’s during year-1 x acquired the ------------------------------------------------------------------- on date y joined with two existing life_insurance_company former life_insurance_company subsidiaries l-1 and l-2 to merge into taxpayer in a tax-free reorganization to which the provisions of sec_368 and sec_381 applied because this merger resulted in a disproportionate asset acquisition for purposes of the five-year affiliation requirement of sec_1504 taxpayer ceased to be an eligible member of holding’s life-nonlife consolidated_group and therefore filed separate returns for the years involved this technical_advice request concerns taxpayer’s eligibility to claim the benefit of a grossed up interest_deduction as the result of a special transition rule known as the huddleston amendment the huddleston amendment was originally enacted as sec_217 of the 1984_act in connection with the special life_insurance_company deduction under former sec_806 the huddleston amendment was narrowly drawn to apply to a particular taxpayer in connection with a specific transaction subsidiaries l-1 and l-2 to create an investment_partnership partnership-1 for the purpose of acquiring a new life_insurance_company subsidiary l-3 y was the general_partner and l-1 and l-2 were limited partners the purchase of l-3 stock was completed by partnership-1 on date to finance this acquisition y loaned partnership-1 the sum of dollar_figurex dollars by means of a purchase money debenture due_date interest was to be paid semiannually at a percent rate which was an arm’s length rate when the debenture was issued stock through an investment_partnership using debt financing was to enable l-1 and l-2 to utilize the interest deductions related to the acquisition_indebtedness in the 1984_act however congress made substantial changes to the life_insurance_company tax provisions set forth in part i of subchapter_l the changes included the enactment of the special life_insurance_company deduction of sec_806 which reduced the effective_tax_rate for all life_insurance_companies on income from insurance_business from percent to percent absent transition relief the reduction of the effective_tax_rate would have reduced the tax benefits that l-1 and l-2 derived from their distributive_share of partnership-1’s interest payments on the purchase money debenture used to finance the stock acquisition in order to preserve the anticipated tax benefits for l-1 and l-2 senator huddleston from kentucky proposed a special rule which congress enacted as sec_217 of the 1984_act under the huddleston amendment a life_insurance_company that acquired the stock of another corporation on date through a partnership using debt financing was allowed to exclude the interest deductions related to this stock acquisition when determining the amount of the company’s special deduction under sec_806 this had the effect of grossing up the life_insurance one of the factors underlying the decision to structure the acquisition of the l-3 when the act reduced the corporate tax_rates generally from percent to as a result of the merger of l-1 and l-2 into taxpayer taxpayer acquired the company’s related interest_deduction such that the interest payments continued to provide a tax_benefit at a percent effective rate percent congress repealed the special life_insurance_company deduction on the theory that it was no longer needed at the same time congress amended 1984_act sec_217 to ensure that the tax_benefit allowed l-1 and l-2 under the provision with respect to the interest deductions stemming from the stock acquisition was not reduced in post-1986 tax years under the act amendments to 1984_act sec_217 a life_insurance_company that met the requirements of the huddleston amendment with respect to the date stock acquisition was allowed to gross up all items of income gain loss or deduction attributable to the ownership of such stock by percent in computing taxable_income which under sec_801 was licti in the case of a life_insurance_company partnership interests held by l-1 and l-2 in partnership-1 this transfer of these partnership interests to taxpayer did not result in the termination of partnership-1 for the years involved partnership-1 filed returns on form_1065 reporting substantial excess_deductions primarily arising from interest deductions related to the stock acquisition under sec_702 taxpayer was required to take into account its distributive_share of partnership-1’s interest_expense as a pass-through item based on the huddleston amendment taxpayer grossed up the interest_expense and certain income items flowing from partnership-1 by percent in computing licti on its separate_return for the years involved proposed to eliminate the percent gross up claimed by taxpayer with respect to the interest_deduction flowing from partnership-1 the examining agent argues that the huddleston amendment should be strictly construed to apply only to a life_insurance_company that was an intended beneficiary of this special interest legislation under the agent’s view allowing taxpayer to claim a grossed up interest_deduction as a result of x’s acquisition of the y group of life_insurance_companies and the subsequent merger of l-1 and l-2 into taxpayer would effectively treat the benefits of the huddleston amendment as freely alienable property rights transferable among taxpayers the examining agent also maintains that in the hands of taxpayer the grossed up interest_deduction stemming from the date acquisition was essentially a sham because the interest payments were made to related parties and because the percent rate on the purchase money debenture was excessive relative to current interest rates on examining taxpayer’s returns for the years involved the examining agent the deficit_reduction_act_of_1984 p l amended the life_insurance under the revised provisions of part i of subchapter_l a life_insurance_company taxpayer’s position is that it satisfies all of the requirements for relief under the huddleston amendment and therefore was entitled to gross up the interest_expense flowing from partnership-1 by percent in computing its taxable_income for the years involved for reasons stated below we agree with taxpayer law and analysis company taxation provisions for taxable years after by repealing prior_law part i of subchapter_l sec_801 through 819a and replacing these provisions with a totally revised comprehensive system of taxing life_insurance_companies the basic framework for life_insurance_company taxation was adopted by sec_211 of the 1984_act and was incorporated in substantial part into the internal_revenue_code as subchapter_l part sec_801 through is taxed at the generally applicable corporate rates on its life_insurance_company_taxable_income licti which is defined in sec_801 as life_insurance_gross_income reduced by life_insurance_deductions insurance deductions consisted of the general_deductions provided in sec_805 the special life_insurance_company deduction provided in sec_806 and the small_life_insurance_company_deduction if any determined under sec_806 the special life_insurance_company deduction and the small_life_insurance_company_deduction were collectively referred to in sec_806 as special_deductions percent of tentative_licti for such taxable_year over the small_life_insurance_company_deduction if any provided in sec_806 sec_806 provided that the small_life_insurance_company_deduction was percent of tentative_licti in excess of dollar_figure million phasing out entirely when tentative_licti equaled or exceeded dollar_figure million sec_806 provided that the small_life_insurance_company_deduction was not available to life_insurance_companies with assets of dollar_figure million or more determined on a controlled_group basis under sec_806 the term tentative_licti was defined as licti determined without regard to the special life_insurance_company deduction the small_life_insurance_company_deduction and items attributable to noninsurance_business as part of the 1984_act based on a congressional concern that the comprehensive revision to the life_insurance_company tax rules could cause a sudden and substantial the special life_insurance_company deduction under sec_806 was enacted sec_806 provided that the special deduction for any taxable_year was for taxable years after but before sec_804 provided that life increase in the life_insurance industry’s tax burden because the special life_insurance_company deduction was available to any insurance_company and did not require the setting up of a reserve or expense item on the company’s books the effect of this provision was to reduce the highest tax_rate for life_insurance_companies on income from insurance_business from percent to percent the provision at issue in this case was a transition rule originally enacted in sec_217 of the 1984_act in connection with the special life_insurance_company deductions under sec_806 sec_217 provided as follows k special rule for certain debt-financed_acquisition of stock -if- a life_insurance_company owns the stock of corporation through a partnership of which it is a partner the stock of the corporation was acquired on date and such stock was acquired by debt financing this provision originated in the senate’s consideration of h_r as an then for purposes of determining the special_deductions under sec_806 of the internal_revenue_code of as amended by this subtitle the amount of tentative_licti of any qualified_life_insurance_company shall be computed without taking into account any income gain loss or deduction attributable to the ownership of such stock amendment relating to the special life_insurance_company deduction provision proposed by senator huddleston of kentucky in discussions of the amendment on the senate floor senator huddleston characterized the amendment as very narrowly drawn to deal with a specific situation that occurred during a transition_period in relating to the interpretation of insurance and noninsurance_business senator dole the chairman of the senate_finance_committee stated that the amendment would cost dollar_figure million dollars a year and solves a transition problem for a company that in took the unusual step of acquiring a life_insurance_company using borrowed funds rather than investing their policyholder’s funds cong rec s4454 s4644-45 by the act according to the act legislative committee reports congress concluded that the special life_insurance_company deduction was no longer necessary because of the changes being made by the act to the general corporate rates which reduced the highest corporate tax_rate from percent to percent as a result of the repeal of the special life_insurance_company deduction sec_806 relating to the small_life_insurance_company_deduction was recodified as sec_806 and sec_806 defining tentative_licti was recodified sec_806 the special life_insurance_company deduction under sec_806 was repealed sec_1011 of the act provided that the repeal of the special life_insurance_company deduction was effective for taxable years beginning after date sec_1011 of the act amended sec_217 of the 1984_act as follows k special rule for certain debt-financed_acquisition of stock -if- a life_insurance_company owns the stock of corporation through a partnership of which it is a partner the stock of the corporation was acquired on date and such stock was acquired by debt financing then for purposes of determining the small_life_insurance_company deductions under sec_806 of the internal_revenue_code of as amended by this subtitle the amount of tentative_licti of such life_insurance_company shall be computed without taking into account any income gain loss or deduction attributable to the ownership of such stock for purposes of determining taxable_income the amount of any income gain loss or deduction attributable to the ownership of such stock shall be an amount equal to times the amount of such income gain loss or deduction dividend by amendment to 1984_act sec_217 as follows the act legislative committee reports describe the intent underlying the a special rule is provided in the case of a life_insurance_company owning the stock of another corporation through a partnership which stock was acquired on date for purposes of determining the small_life_insurance_company_deduction under sec_806 tentative life_insurance_company_taxable_income is computed without taking into account income gain loss or deduction attributable to the ownership of such stock and the amount of such income gain loss or deduction is taken into account at the rate of which provides the same tax_benefit to the life_insurance_company as provided under present law h_r conf_rep no 99th cong 2d sess ii-344 the background of the huddleston amendment indicates that congress designed this provision to apply narrowly with the benefits targeted for y’s life_insurance subsidiaries in connection with a specific stock acquisition although the examining agent argues that x’s acquisition of y’s insurance operations and the subsequent merger of l-1 and l-2 into taxpayer should result in the termination of the benefits of the huddleston amendment there is nothing in the language of the statute to cause this result as a result of this merger taxpayer acquired the interests which l-1 and l-2 we also do not believe that the current facts justify the application of a sham held in partnership-1 and therefore also succeeded to the tax benefits allowed by the huddleston amendment as regards the interest deductions flowing from partnership-1 with respect to the indebtedness incurred in connection with the date stock acquisition taxpayer was a life_insurance_company that owned the stock of another corporation l-3 through a partnership partnership-1 of which taxpayer was a partner the stock of l-3 was acquired on date and partnership-1 acquired the stock of l-3 with funds obtained through its issuance of a purchase money debenture to y and this acquisition_indebtedness was still outstanding during the years involved accordingly we believe that taxpayer satisfied the clear language of 1984_act sec_217 as amended in analysis to disregard the gross up of taxpayer’s interest_deduction flowing from partnership-1 as a result of the huddleston amendment in applying a sham analysis courts have distinguished shams in fact where the purported transactions never occurred and shams in substance where the transactions actually occurred but lack the substance that their form represents 157_f3d_231 n 3d cir cert_denied 526_us_1017 citations omitted in determining whether a transaction constitutes a sham in substance both a majority of the courts of appeals and the tax_court consider two related factors economic_substance apart from tax consequences and business_purpose see acm partnership 924_f2d_1018 11th cir cert_denied 502_us_1082 899_f2d_905 1oth cir 899_f2d_724 8th cir 868_f2d_851 6th cir 862_f2d_1486 11th cir taxpayer has claimed a grossed up interest_deduction was not a sham in fact funds were actually borrowed and used to finance the acquisition of l-3 nor was the purchase money debenture a sham in substance the debt was incurred for a business_purpose ie the acquisition of l-3 stock the percent interest rate was a market rate when the debt was issued and partnership-1 made all of the semi-annual interest payments required by the terms of the purchase money debenture we do not believe the fact that these interest payments are now made by partnership-1 to a related_party is sufficient grounds to treat the acquisition_indebtedness as lacking economic_substance the tax rules regarding the consistent reporting of related_party interest implicitly recognize that a valid indebtedness may exist between related parties see eg sec_267 sec_1_1502-13 example accordingly taxpayer is allowed to gross up the interest deductions flowing from partnership-1 by percent in computing income this result is specifically authorized by the in the instant case the purchase money debenture with respect to which huddleston amendment and therefore does not violate the general tax rules regarding the consistent reporting of related_party interest caveats sec_6110 of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer s
